 
 
I 
111th CONGRESS
1st Session
H. R. 1169 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2009 
Mr. Boozman (for himself and Mr. Buyer) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to increase the amount of assistance provided by the Secretary of Veterans Affairs to disabled veterans for specially adapted housing and automobiles and adapted equipment. 
 
 
1.Increase in amount of assistance provided by Secretary of Veterans Affairs to disabled veterans for specially adapted housing and automobiles and adapted equipment
(a)Specially adapted housingSection 2102 of title 38, United States Code, is amended—
(1)in subsection (b)(2), by striking $12,000 and inserting $36,000; and
(2)in subsection (d)—
(A)in paragraph (1), by striking $60,000 and inserting $180,000; and
(B)in paragraph (2), by striking $12,000 and inserting $36,000.
(b)Automobiles and adapted equipmentSection 3902(a) of such title is amended by striking $11,000 and inserting $33,000.   
 
